        Case 1:18-cr-00184-VSB Document 29 Filed 11/23/20 Page 1 of 5   1
     K93AATAYC                   Remote Conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 CR 184 (VSB)

5    MARC DEMANE DEBIH,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   September 3, 2020
9                                                  9:30 a.m.

10
     Before:
11
                           HON. VERNON S. BRODERICK,
12
                                                   District Judge
13

14                                 APPEARANCES

15   AUDREY STRAUSS
          Acting United States Attorney for the
16        Southern District of New York
     DANIEL TRACER
17   RICHARD COOPER
          Assistant United States Attorney
18
     SEAN BUCKLEY
19        Attorney for Defendant Debih

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
        Case 1:18-cr-00184-VSB Document 29 Filed 11/23/20 Page 2 of 5     2
     K93AATAYC                   Remote Conference

1              (Case called)

2              THE COURT:    Is the government on the line?

3              MR. TRACER:    Yes.    Good morning, your Honor.

4              It's Daniel Tracer for the government and my colleague

5    Rich Cooper is on as well.

6              Mr. Cooper, are you there?

7              MR. COOPER:    Yes.

8              Good morning, your Honor.

9              THE COURT:    OK.   Good morning.

10             Is defense counsel on the line?

11             MR. BUCKLEY:    Yes.

12             Good morning, your Honor.

13             Sean Buckley, on behalf of Marc DeMane, and with me on

14   the line as well is Mr. DeMane.

15             THE COURT:    OK.   All right.    Great.   Were we expecting

16   anyone else?

17             MR. TRACER:    Not from the government.

18             THE COURT:    Is Pretrial on the line?      OK.   We'll go on

19   the record.

20             If I could please ask the parties to identify

21   themselves for the record beginning with the government.

22             MR. TRACER:    Daniel Tracer and Richard Cooper, for the

23   government.

24             Good morning, your Honor.

25             THE COURT:    Good morning.


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                   (212) 805-0300
        Case 1:18-cr-00184-VSB Document 29 Filed 11/23/20 Page 3 of 5     3
     K93AATAYC                   Remote Conference

1              MR. BUCKLEY:    Good morning, your Honor.       Sean Buckley

2    for Mr. DeMane.    And I have Mr. DeMane on the line with me.

3              THE COURT:    OK.   Good morning.

4              So, I asked for this conference and I just had a

5    question.   I don't, as an overall matter, don't have an

6    objection to the proposal put before me with regard to

7    modifying Mr. Debih's bail but I had a question about, is there

8    or does the government sometimes enter into agreement related

9    to a defendant's agreement not to fight extradition should that

10   become necessary from whatever country a defendant may be

11   traveling to?

12             MR. TRACER:    We sometimes do consider those waivers of

13   extradition.    I am familiar with what your Honor is talking

14   about.   We had discussed that here.       And just to be very frank

15   about it, we don't think that in this context it would be

16   enforceable and so, we just didn't think there was any reason

17   to do it.

18             THE COURT:    OK.   And when you say it wouldn't be

19   enforceable, I know that in some context is that because it

20   wouldn't be enforceable in whatever country Mr. Debih is going

21   to?

22             MR. TRACER:    Correct.    In Serbia it is our

23   understanding -- I am speaking with others in the department --

24   that that would carry little, if any, weight in extradition

25   proceedings there and so, we didn't want to go down that road.


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                   (212) 805-0300
        Case 1:18-cr-00184-VSB Document 29 Filed 11/23/20 Page 4 of 5      4
     K93AATAYC                   Remote Conference

1              THE COURT:    OK.   All right.    I don't know what those

2    things -- I've seen them.       I don't know what they require in

3    terms of approval internally or in the state department or

4    otherwise, but I will take your representation, Mr. Tracer, and

5    what I will do is -- but I take it, let me ask Mr. Buckley

6    this -- that but for the issue with regard to enforceability of

7    such a document, am I correct that Mr. Debih would -- well, let

8    me ask, would Mr. Debih, does he consent, even if there is no

9    extradition, would he consent to, in other words, even if the

10   country wouldn't find any weight to it, I just want to assure

11   myself that he wouldn't object to any procedures to bring him

12   back to the country if that happened.

13             MR. BUCKLEY:    Yes, your Honor.     We can state that

14   without qualification and we were prepared to waive if

15   necessary.    But as Mr. Tracer notes, I think both the

16   government and the defense don't think that that is an issue

17   here but if it were to come to that, we can represent without

18   qualification that Mr. DeMane would waive any objection.

19             THE COURT:    OK.   Thank you, Mr. Buckley.

20             All right.    So, I will take care.      I'll take a look at

21   the letter and see if all is necessary is me endorsing and I'll

22   do that if I need to do an order to modify the terms of

23   Mr. Debih's bail, I will do that.       And I'll try and get that

24   done today or tomorrow.       OK?

25             MR. TRACER:    Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                   (212) 805-0300
        Case 1:18-cr-00184-VSB Document 29 Filed 11/23/20 Page 5 of 5     5
     K93AATAYC                   Remote Conference

1               MR. BUCKLEY:    Thank you, your Honor.

2               The only additional request from the defense would be

3    that we have an opportunity to redact this transcript, if

4    necessary, at least insofar as it identifies where Mr. DeMane

5    will be residing.

6               THE COURT:    That's fine.   And so the transcript will

7    for the time being will remain under seal until such time as

8    the government and defense can review it to make any

9    appropriate redaction and that was Mr. Buckley; is that

10   correct?

11              MR. BUCKLEY:    That's correct.      I'm sorry, your Honor.

12              THE COURT:    OK.   All right.   Is there anything else

13   that we have to deal with?

14              MR. TRACER:    Nothing else from the government.

15              THE COURT:    OK.   From the defense.

16              MR. BUCKLEY:    Nothing else from the defense.

17              Thank you, your Honor.

18              THE COURT:    Great.   Thank you very much.

19              We'll stand adjourned.

20              (Adjourned)

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                    (212) 805-0300
